In a proceeding pursuant to article 7 of the Real Property Tax Law to review assessments upon certain real property for the years 1975, 1976 and 1977, the Assessor of the Town of Wappinger appeals from a judgment of the Supreme Court, Dutchess County, dated April 25, 1979, which reduced the subject assessments. The appeal brings up for review an amended judgment of the same court, dated June 3, 1979, and other related orders. Appeal from judgment dated April 25, 1979, dismissed, without costs or disbursements. This judgment was superseded by the judgment dated June 3, 1979. Judgment, dated June 3, 1979, affirmed, without costs or disbursements. There was no mutual mistake. Under the stipulation of settlement the State equalization rate applies. That rate relates to the prior year’s assessment roll. Mollen, P. J., Lazer, Gibbons and Margett, JJ., concur.